DETAILED ACTION

Allowable Subject Matter
Claims 90, 92, 94, 96-101, 103, and 107-111 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 90.

Regarding claim 90, XI (Optical thin-film materials with low refractive index for broadband elimination of Fresnel reflection) teaches the state of the art of antireflective film structure comprising a substrate with an antireflection coating with the two bottom TiO2 layers and the two top slanted SiO2 nanorods layers.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“a silicon substrate; three middle layers made of co-sputtered silicon oxide and titanium oxide; and the slanted silicon oxide nanorods are tilted along the same direction, have a diameter of 20-30nm, and have a rod-to-rod spacing of 50-100nm”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726